Citation Nr: 0414551	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for arthritis of the 
knees.  

3.  Entitlement to service connection for arthritis of the 
left ankle.  

4.  Entitlement to service connection for a fungal infection 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to July 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
bilateral hearing loss.  He responded with a February 2002 
Notice of Disagreement, initiating an appeal of this issue.  
In an April 2002 rating decision, the veteran was denied 
service connection for arthritis of the knees, arthritis of 
the left ankle, and fungus of the feet and hands.  In June 
2002, he filed a Notice of Disagreement regarding these 
determinations.  The RO then sent the veteran an April 2003 
Statement of the Case regarding the above issues, and he 
responded with a VA Form 9 received in May 2003, perfecting 
his appeal of these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran served in combat during military service.  

3.  Credible evidence of a medical nexus between any in-
service disease or injury of the ears and a current diagnosis 
of bilateral sensorineural hearing loss has not been 
presented; bilateral hearing loss is not shown to be causally 
related to any incident of military service.  

4.  Credible evidence of a medical nexus between any in-
service disease or injury of the knees and a current 
diagnosis of degenerative joint disease of the knee joints 
has not been presented; degenerative joint disease of the 
knees is not shown to have its onset during military service, 
or within a year thereafter.  

5.  Credible evidence of a medical nexus between any in-
service disease or injury of the left ankle and a current 
diagnosis of degenerative joint disease of the left ankle has 
not been presented; degenerative joint disease of the left 
ankle is not shown to have its onset during military service, 
or within a year thereafter.  

6.  Credible evidence of a medical nexus between any in-
service skin disease or injury of the hands and feet and a 
current diagnosis of tinea pedis and tinea manus has not been 
presented; tinea pedis and tinea manus are not shown to have 
their onset during military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).  

2.  The criteria for the award of service connection for 
degenerative joint disease of the knees have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.71a (2003).  

3.  The criteria for the award of service connection for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.71a (2003).  

4.  The criteria for the award of service connection for a 
skin disability of the hands and feet, claimed as a fungal 
infection, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and December 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Shreveport, 
LA.  Because VA medical treatment has been reported by the 
veteran, these records were obtained.  Private medical 
records have been obtained from T.M.O., M.D., of The 
Orthopedic Clinic.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction with 
his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in December 2002 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in December 
2001, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
April 2003, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

As a final preliminary matter, the Board notes that the 
veteran claims to have been in combat while serving in Korea; 
if so, the statutory presumptions of 38 U.S.C.A. § 1154(b) 
would apply.  38 U.S.C.A. § 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498 507 
(1995).  Although the provision does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See id. at 508; see also Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996) (noting that § 1154(b) "does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected" but 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service"); cf. Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994) (38 C.F.R. § 3.306, derived 
from § 1154(b), creates a presumption of aggravation but "not 
service-connection, or even that the determination of 
aggravation is irrebuttable".).  

The veteran's service medical records confirm that he was 
injured in the eye while in combat during military service.  
Additionally, his DD-214 confirms receipt of the Purple Heart 
Medal, indicative of combat participation.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) apply in the veteran's 
case.  

I. Service connection - Hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

No history of hearing loss was noted at the time the veteran 
entered military service.  On military examination in 
November 1950, the veteran had 15/15 on both the spoken voice 
and whispered voice hearing test.  According to the veteran's 
account, he had loss of hearing following a tank shell 
explosion during combat in Korea in July 1950.  The explosion 
which resulted in his hearing loss was the same explosion 
which resulted in the loss of his right eye.  

Subsequent to service, an April 1951 VA medical examination 
indicated 20/20 hearing bilaterally on whispered voice test.  
A September 1988 VA general medical examination noted the 
veteran's hearing "appears to be intact."  His ear channels 
were open, and the ear drums revealed no evidence of scars, 
perforation, or discharge.  In November 1998, the veteran was 
afforded a VA audiological examination, which resulted in 
diagnoses of mild to severe sensorineural hearing loss for 
the mid to upper ranges of the right ear, and moderate to 
severe sensorineural hearing loss for the mid to upper ranges 
of the left ear.  A February 2003 VA medical examination 
confirmed those diagnoses of bilateral sensorineural hearing 
loss.  The examiner also reviewed the medical record, 
including the veteran's service medical records, and 
determined there was "insufficient evidence" of a nexus 
between any in-service ear disease or injury and the 
veteran's current bilateral hearing loss "without resorting 
to speculation."  

For the VA purposes, impaired hearing will be considered to 
be a disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  In the present case, hearing 
acuity tests conducted by the VA in February 2003 revealed 
average auditory thresholds of 56dBs in the right ear and 
51dBs in the left ear; such scores meet the VA's definition 
of impaired hearing under 38 C.F.R. § 3.385 (2003).  The 
veteran thus has a hearing disability according to VA 
standards.

For the reasons to be discussed below, service connection for 
bilateral hearing loss must be denied.  While the veteran 
currently has bilateral hearing loss, no competent evidence 
has been presented of a nexus between this disability and any 
in-service disease or injury.  As was noted above, the 
veteran served in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) apply to his claim.  However, even accepting the 
veteran's account of temporary hearing loss following a shell 
explosion in July 1950, no hearing loss was noted on his 
November 1950 service medical examination, as well as on a 
subsequent September 1988.  Hearing loss was not diagnosed 
until November 1998, nearly 50 years after the veteran's in-
service acoustic trauma.  When asked to review the medical 
record and offer an opinion regarding the etiology of the 
veteran's bilateral sensorineural hearing loss, the VA 
examiner, a certified audiologist, found "insufficient 
evidence" of a nexus, "without resorting to speculation."  
Such "pure speculation or remote possibility" does not serve 
as a basis for entitlement to service connection according to 
the applicable law.  38 C.F.R. § 3.102 (2003).  

The veteran himself has alleged that his current bilateral 
sensorineural hearing loss is the result of in-service 
acoustic trauma; however, as a layperson, his opinions 
regarding medical causation, diagnosis, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, service connection for bilateral hearing loss 
must be denied, based on a lack of evidence of a medical 
nexus between the veteran's current hearing loss and an in-
service disease or injury.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Arthritis of the knees

The veteran seeks service connection for arthritis of the 
knees.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

No history of arthritis of the knees was noted at the time 
the veteran entered military service in 1949.  However, an 
undated clinical abstract, created after September 1950, 
noted a prior history of "an episode of arthritis affecting 
knees and ankles while he was overseas."  A November 1950 
physical examination noted no disabilities of the knees.  

In April 1951, the veteran underwent a VA medical 
examination.  No bilateral knee disabilities were noted.  The 
veteran was examined by T.M.O., M.D., of The Orthopedic 
Clinic in February 1959, and no knee disability was reported 
at that time.  A June 1959 VA orthopedic examination likewise 
made no mention of a disability of the knees.  In April 1996, 
the veteran underwent a VA orthopedic examination.  X-rays of 
his knees revealed early degenerative joint disease 
bilaterally.  Subsequent VA examination reports and 
outpatient treatment records also reflect diagnoses of 
osteoarthritis of the knee joints.  Osteoarthritis was 
confirmed on VA medical examination in January 2000.  The 
veteran's knees were most recently examined in February 2003, 
when degenerative joint disease of the knees was again 
confirmed via X-rays.  The examiner did not note any time of 
onset for this disability.  

After reviewing the entirety of the medical record, the Board 
finds the preponderance of the evidence is against the award 
of service connection for a bilateral knee disability, 
claimed as arthritis.  While the medical record confirms a 
current diagnosis of degenerative joint disease of the knees, 
verified by X-ray, no medical evidence has been presented 
indicating that this disability began during military 
service, or within a year thereafter.  Although a clinical 
abstract within his service medical records noted a prior 
episode of arthritis of the knees while he was overseas, no 
other contemporaneous medical evidence supports such a 
finding.  The service medical records do not indicate that 
arthritis of the knees was verified by X-ray or other 
appropriate diagnostic tests.  VA regulations generally 
require X-ray verification of degenerative arthritis.  See 
38 C.F.R. § 4.17a, Diagnostic Code 5003 (2003).  
Additionally, his November 1950 service medical examination 
and subsequent VA and private orthopedic examinations were 
negative for any diagnosis of or treatment for a bilateral 
knee disability.  Thus, the Board must conclude that the 
history of arthritis of the knees, as indicated within the 
clinical abstract, does not constitute credible medical 
evidence of such a disability.

The Board accepts his reports of bilateral knee pain during 
military service; however, he is not qualified to determine 
that the bilateral knee pain in service was indicative of 
arthritis.  The veteran himself has alleged that his current 
arthritis of the knees began during military service; 
however, as a layperson, his opinions regarding medical 
causation, diagnosis, and etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Arthritis of the knees was not confirmed by X-ray until 
September 1996, more than 40 years after the veteran's 
service separation, when early arthritic changes were seen 
bilaterally, and early degenerative joint disease of the 
knees was diagnosed.  While this diagnosis has been confirmed 
on several occasions, no examiner, either VA or private, has 
suggested that the veteran's arthritis began during military 
service, or within a year thereafter.  Because no competent 
evidence showing that the veteran's current arthritis began 
during military service or within a year thereafter has been 
presented, service connection for arthritis of the knees must 
be denied.  

In reviewing the veteran's claim, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current diagnosis of arthritis of the knees, and 
any in-service disease or injury of the knees.  However, the 
U.S. Court of Appeals for the Federal Circuit has held that 
in order for a VA examination to be necessary, "the veteran 
is required to show some causal connection between his 
disability and his military service.  A disability alone is 
not enough."  Wells v. Principi, 326 F.3d 1381, 1383-84 
(Fed. Cir. 2003).  Thus, a VA examination is not warranted in 
the present case, based on the evidence of record.  

The preponderance of the evidence is against the award of 
service connection for arthritis of the knees, and the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


III. Service connection - Left ankle

The veteran seeks service connection for a left ankle 
disability, claimed as arthritis.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

No history of arthritis of the left ankle was noted at the 
time the veteran entered military service in 1949.  However, 
an undated clinical abstract, created after September 1950, 
noted "an episode of arthritis affecting knees and ankles 
while he was overseas."  A November 1950 physical 
examination noted no disability of the left ankle.  

In April 1951, the veteran underwent a VA medical 
examination.  No left ankle disability was noted at that 
time.  When the veteran was examined by Dr. O., of The 
Orthopedic Clinic, in February 1959, no left ankle disability 
was noted.  A June 1959 VA orthopedic examination report 
likewise made no mention of a left ankle disability.  

In April 1996, the veteran underwent a VA orthopedic 
examination.  He reported a fracture of his left heel in 1978 
following a fall while on the job.  No other left foot or 
ankle disabilities were noted.  X-rays of the left ankle were 
normal, with no evidence of fracture, dislocation, or bony 
abnormality.  No left ankle disability was diagnosed at that 
time.  A January 2002 VA orthopedic examination report noted 
the veteran's complaints of left ankle pain.  X-rays of the 
left ankle revealed minor degenerative joint disease, 
possibly from an old trauma, and a possible old avulsion 
medially.  Minor degenerative joint disease of both ankles 
was diagnosed.  A subsequent February 2003 VA examination 
confirmed, via X-ray, minor degenerative changes of the left 
ankle joint.  

After reviewing the entirety of the medical record, the Board 
finds the preponderance of the evidence is against the award 
of service connection for a left ankle disability, claimed as 
arthritis.  While the medical record confirms degenerative 
joint disease of the left ankle, no medical evidence has been 
presented indicating that this disability began during 
military service, or within a year thereafter.  Although a 
clinical abstract within his service medical records noted a 
prior episode of arthritis of the ankles while he was 
overseas, no other contemporaneous medical evidence supports 
such a finding.  The service medical records do not indicate 
arthritis of the left ankle was verified by X-ray or other 
appropriate diagnostic tests.  VA regulations generally 
require X-ray verification of degenerative arthritis.  See 
38 C.F.R. § 4.17a, Diagnostic Code 5003 (2003).  

Additionally, his November 1950 service medical examination 
and subsequent VA and private orthopedic examinations were 
negative for any diagnosis of or treatment for a left ankle 
disability.  His 1996 VA orthopedic examination, which 
included X-ray examination of the left ankle, found no 
evidence of arthritis.  Thus, the Board must conclude that 
the history of arthritis of the left ankle, as indicated 
within the undated clinical abstract, does not constitute 
credible medical evidence of such a disability.  The Board 
accepts the veteran's reports of left ankle pain during 
military service; however, he is not qualified to determine 
that the left ankle pain in service was indicative of 
arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Arthritis of the left ankle was not confirmed by X-ray until 
2002, approximately 50 years after the veteran's service 
separation, when minor degenerative joint disease of the left 
ankle was diagnosed.  While this diagnosis has been confirmed 
on several occasions, no examiner, either VA or private, has 
suggested that the veteran's arthritis began during military 
service, or within a year thereafter.  As recently as his 
September 1996 VA X-ray, the veteran's left ankle has been 
diagnosed as normal, with no fracture, dislocation, or bony 
abnormality.  Because no evidence that the veteran's current 
arthritis began during military service or within a year 
thereafter has been presented, service connection for a left 
ankle disability, claimed as arthritis, must be denied.  

In reviewing the veteran's claim, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current diagnosis of arthritis of the left ankle, 
and any in-service disease or injury of the left ankle.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that in order for a VA examination to be necessary, 
"the veteran is required to show some causal connection 
between his disability and his military service.  A 
disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination 
is not warranted in the present case, based on the evidence 
of record.  

Overall, the preponderance of the evidence is against the 
award of service connection for a left ankle disability, 
claimed as arthritis.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Service connection - Skin disability of the feet and 
hands

The veteran seeks service connection for a skin disability of 
the hands and feet, claimed as a fungal infection.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes that the veteran has 
already been awarded service connection, with a 30 percent 
disability rating, for acne vulgaris of the back and neck.  
Pertinent VA regulations forbid the evaluation of the same 
disability under various diagnoses.  See 38 C.F.R. § 4.14 
(2003).  In considering the veteran's claim, the Board will 
not consider his service-connected acne vulgaris of the back 
and neck, and any related impairment, which is not before the 
Board.  

While the veteran was treated on several occasions during 
military service for acneform lesions of the head, neck, and 
upper trunk, no skin disabilities of the hands or feet were 
noted at that time.  A November 1950 physical examination 
noted some scarring of the back and shoulders, but did not 
note any skin disorders of the hands or feet.  

In April 1951, the veteran underwent a VA medical 
examination.  No skin disabilities of the hands or feet were 
noted at that time.  The first report of a skin disability of 
the hands or feet dates to February 1990, when he was seen 
for a skin rash of the left hand, possibly resulting from a 
finger splint, according to VA outpatient clinical notes.  
Physical examination revealed a healing skin rash of the 
palmar surface of the finger, with no signs of infection.  A 
subsequent January 2002 VA examination revealed a slight case 
of athlete's foot on his heels and a fungal infection of the 
large toes, but was otherwise unremarkable.  On examination 
in February 2003, the skin of his right hand was intact, with 
no breakdown or other evidence of fungal infection.  His left 
hand displayed peeling and redness present along the palmar 
surface and lateral and medial edges of the fingers.  Both 
feet displayed peeling and redness along the plantar and 
lateral aspects.  Tinea pedis and tinea manus were diagnosed.  
The examiner noted that fungal infections of the left hand 
and feet, such as seen on the veteran, "are common among 
military personnel."  According to the veteran's account, 
this disability began during his basic training.  

After reviewing the entirety of the medical record, the Board 
finds that the preponderance of the evidence is against the 
award of service connection for a fungal infection of the 
veteran's hands and feet.  While the medical record reflects 
diagnoses of a skin disability of the left hand and both 
feet, described as "common among military personnel", the 
veteran's service medical records are negative for any skin 
disorder of the hands or feet.  Although the veteran was seen 
during service for acneform lesions of the head, neck, and 
upper trunk, no skin disabilities of the hands or feet were 
noted at that time, or reported by the veteran.  

Additionally, VA examination reports immediately subsequent 
to service are likewise negative for any diagnosis of or 
treatment for a skin disability of the hands and feet.  The 
first medical evidence of a skin disability of the upper or 
lower extremities dates to February 1990, when the veteran 
was treated for a skin irritation of the left hand resulting 
from a finger splint.  While a VA examiner stated in 2003 
that the veteran's current fungal infection of the left hand 
and feet was "common among military personnel", the 
examiner did not state that this disability began during the 
veteran's military service.  The remainder of the medical 
evidence is negative for any diagnosis of a skin disease of 
the hands or feet until 1990, nearly 40 years after the 
veteran's service separation.  The veteran has alleged that 
this disability began during basic training, and not during 
his combat service in Korea; therefore, the provisions of 
38 U.S.C.A. § 1154(b) do not apply to the present claim.  In 
the absence of any evidence that this disability began during 
military service, service connection for a fungal infection 
of the hands and feet must be denied.  

The veteran himself has alleged that his current fungal 
infection of the hands and feet began during military 
service; however, as a layperson, his opinions regarding 
medical causation, diagnosis, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a fungal infection of the 
hands and feet.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).







							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a bilateral knee 
disability, claimed as arthritis, is denied.  

Entitlement to service connection for a left ankle 
disability, claimed as arthritis, is denied.  

Entitlement to service connection for a skin disability of 
the hands and feet, claimed as a fungal infection, is denied.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



